March 6, 2014




                                  JUDGMENT

                          The Fourteenth Court of Appeals


                        ORLANDO SALINAS, Appellant

NO. 14-12-00378-CR                    V.

                       THE STATE OF TEXAS, Appellee
                           ____________________

      This court today heard a en banc motion for rehearing filed by Appellant,
Orlando Salinas. We order the motion denied, and that the former judgment of
December 5, 2013, be vacated, set aside, and annulled. We further order the
Majority Opinion and the Concurring and Dissenting Opinion of December 5,
2013, withdrawn.

      This cause was heard on the transcript of the record of the court below.
Having considered the record, this court holds that there was no error in the
judgment. The Court orders the judgment AFFIRMED, and that this decision be
certified below for observance.